DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Response filed on 08/23/2022 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims.  The current Office Action is made FINAL as necessitated by the claim amendments.
	The amendments overcome the previously presented 35 USC 112(b) rejections.  Previously presented 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-12, 14-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/23/2022 with regards to the combination of prior art reference Park and Kalhan (see page 13-14 of applicant’s response) have been fully considered but they are not persuasive. 
With regards to Park, the applicant indicates that Park describes a method for transmitting an uplink frame in a wireless LAN system, and a wireless terminal using the same while the Applicant’s Specification describes “a communication apparatus and communication method that perform wireless communication by multi-user method”.  The applicant then argued that a person of ordinary skill in the applicant’s invention would not look at the disclosure of Park at the time the invention was made, to combine it with the other references as suggested in the Office Action.  However, Park clearly discloses a communication apparatus and communication method that perform wireless communication by multi-user method as shown in Fig. 17 and paragraph [0172], wherein multiple STAs attempt to perform wireless communication with the Access Point.  The applicant’s argument is therefore not persuasive and Park is applied in the new grounds of rejections in the current Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan (US 2015/0282206) in views of Yasukawa (US 2019/0014562), Adachi (US 2019/0268914) and Park (US 2019/0110315).
Kalhan discloses the following features.
Regarding claims 1 and 14, a first base station/ method in a first base station (see SSA base station 210 in Fig. 2), comprising: circuitry configured to: transmit and receive a wireless signal (see Fig. 2, which shows communication of wireless signals);
receive, from the subordinate wireless terminals connected to the first base station (see SUEs 202 and 212 in Fig. 2), a first frame that includes first schedule information associated with first scheduled communication of a second base station (see Fig. 2 and paragraph [0019], wherein the base station 210 receives schedule information of the base station 206 from wireless UE 202);
determine second schedule information associated with the first base station based on information held by the first base station and the first schedule information associated with the second base station (Fig. 11, wherein the SSA base station determines scheduling of communication resources (step 1110) based on the received measurement report (step 1102), which is held by the SSA base station, and the received LSA scheduling resource information (step 1108; also shown as scheduling information 204 from the LSA base station 206 in Fig. 2 that is sent to the SSA base station in message 208)), wherein the information held by the first base station comprises at least one of an attribute of the subordinate wireless terminals, a buffer state of the subordinate wireless terminals, a communication resource state of the subordinate wireless terminals, or a communication result of the subordinate wireless terminals (see “the measurement reports are received from the SUEs. In accordance with known techniques, each SUE measures the RSRP and/or RSPQ of neighboring cells which includes measuring the reference signals of the LSA base station” recited in paragraph [0067], wherein the measured RSRP/RSPQ may be considered as an attribute of the SUE, a communication resource state of the SUE or a communication result of the SUE);
transmit a second frame that includes second schedule information associated with the second scheduled communication of the first base station (see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019], wherein the resource allocation is sent to the UEs as shown in step 1114 of Fig. 11).
Kalhan does not disclose the following features: regarding claims 1 and 14, transmit mapping information to subordinate wireless terminals connected to the first base station, wherein the mapping information associates identifiers of the subordinate wireless terminals of the first base station to restrictive identifier of terminals, of the subordinate wireless terminals, connected to the first base station; wherein the second schedule information includes information associated with a transmission schedule of a trigger frame, and the second scheduled communication of the first base station is based on the trigger frame; set a random waiting time based on a collision avoidance mechanism; and transmit the trigger frame to the subordinate wireless terminals of the first base station after expiry of the random waiting time.
Yasukawa discloses the following features.
	Regarding claims 1 and 14, transmit mapping information to subordinate wireless terminals connected to the first base station, wherein the mapping information associates identifiers of the subordinate wireless terminals of the first base station to restrictive identifier of terminals, of the subordinate wireless terminals, connected to the first base station (see Fig. 9 and paragraph [0086], wherein the eNB transmits assignment of RNTI-A to subordinate terminals UE1 and UE2 in steps S301, wherein by assigning the subordinate to the RNTI-A, it is considered that UE1 and UE2 are mapped to RNTI-A, and the RNTI-A assigned to UE1 and UE2 are considered as restrictive identifiers of the terminals that requires activation as shown in steps S303 and S306 in Fig. 9).
	Adachi discloses the following features.
Regarding claims 1 and 14, wherein the second schedule information includes information associated with a transmission schedule of a trigger frame, and the second scheduled communication of the first base station is based on the trigger frame (see “As an operation of the base station, a time interval until the next trigger frame for random access (TF-R) is transmitted is notified as target transmission time, for example, by means of the beacon frame” recited in paragraph [0242], wherein the trigger frame triggers the scheduled random access communication).
Park discloses the following features.
Regarding claims 1 and 14, set a random waiting time based on a collision avoidance mechanism; and transmit the trigger frame to the subordinate wireless terminals of the first base station after expiry of the random waiting time (see “An access point (AP) of FIG. 15 may acquire a transmission opportunity through a backoff operation. If it is confirmed by the access point (AP) that a channel is idle during a PCF inter-frame space (PIFS), the AP of FIG. 15 may perform downlink (hereinafter referred to as ‘DL’) transmission of a trigger frame to a plurality of STAs” recited in paragraph [0171] and Fig. 15).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan using features, as taught by Yasukawa, Adachi and Park, in order to enabling suppression of an increase in the overhead also in a case where identifiers used for identifying channels are expanded in a radio communication system (see paragraph [0008] of Yasukawa); in order to notify the timing of the next trigger frame (see paragraph [0242] of Adachi); and in order to prevent collisions when a plurality of STAs attempt to transmit simultaneously (see paragraphs [0131] and [0172] of Park).

Kalhan further discloses the following features.
Regarding claim 2, wherein the first scheduled communication includes multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule communication resources. In accordance with known techniques, the downlink and uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).
	Regarding claim 4, wherein the second schedule information includes information associated with a resource, information of a transmission permission terminal, a transmission permission traffic or a communication parameter to be used in multi-user communication of an uplink (see “the SSA base station transmits control signals to the SUEs to schedule communication resources. In accordance with known techniques, the downlink and uplink communication resources allocated at step 1110 or step 1112 are identified in control signals sent to the SUEs” recited in paragraph [0073]).
	Regarding claim 5, wherein the first schedule information of the second base station is received from at least one of a wireless terminal, of the subordinate wireless terminals, connected to the first station, the second base station or a wireless terminal connected to the second base station (see Fig. 2, wherein the RSUE 202, which transmits the resource information 208 to the SSA base station 210, is connected to both the LSA base station 206 and the SSA base station 210).
	Regarding claim 6, wherein the second frame further includes a destination address of one of a wireless terminal connected to the first base station, the second base station, or a wireless terminal connected to the second base station (see step 1114 in Fig. 11, wherein the schedule information is transmitted to the SUEs and see Fig. 4, wherein the SUE 210 may be connected to the SSA base station 202, the LSA base station 206 and LUE 214).
	Kalhan does not explicitly disclose the following features: regarding claim 6, wherein the frame is included in a destination address.
	However, as shown above, Kalhan does disclose that the frame is sent to the SUE 210 and it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to include the destination address in the frame destined to its destination in order to send the frame to its desired destination.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to recognize that Kalhan does disclose the claimed feature as it would have been obvious to repeat the procedures in Fig. 11 in order to monitor and avoid interference from the LSA continuously.
	Regarding claim 9, wherein the circuitry is further configured to control the second scheduled communication of the first station based on the received first schedule information of the second base station (see step 1110 in Fig. 11 and see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019]).
Regarding claim 10, wherein the circuitry is further configured to determine, based on the received first schedule information of the second base station, a transmission schedule of a third frame for inducing multi-user communication of an uplink, and resource information of a transmission permission terminal, a transmission permission traffic and a communication parameter to be used in the multi-user communication of the uplink (see paragraph [0071] and step 110 of Fig. 11, wherein the SSA Base station schedules the resources for the SUEs, wherein the scheduled transmission is considered as transmission permission traffic, and the SUE scheduled for the transmission is consider as a transmission permission terminal).
Kalhan does not explicitly disclose the following features: regarding claim 11, wherein the first schedule information of the second base station is received after the second frame is transmitted.
However, Kalhan does disclose the second first information of the second base station is received (step 1108 in Fig. 11), and as the procedure repeats the schedule information of the second base station (step 1108 in Fig. 11) in the second iteration would have been received after the transmission of schedule information of the first base station (step 1114 in Fig. 11) of the first iteration.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to recognize that Kalhan does disclose the claimed feature as it would have been obvious to repeat the procedures in Fig. 11 in order to monitor and avoid interference from the LSA continuously.
Regarding claim 12, Kalhan discloses wherein the first schedule information of the second base station is received after a transmission request for the second schedule information is transmitted (see Fig. 4, wherein the message 418 sent by the SSA base station may be considered as a transmission request for the schedule information of the LSA base station 206 received in step 422).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, Yasukawa, Adachi and Park as applied to claim 1 above, and further in view of Wang (US 2016/0135199).
	Kalhan, Yasukawa, Adachi and Park disclose the features as shown above.
	Kalhan does not disclose the following features: regarding claim 7, wherein the second frame that includes the second schedule information of the first base station is transmitted simultaneously with a beacon frame or as part of the beacon frame.
	Wang discloses the following features.
Regarding claim 7, wherein the second frame that includes the second schedule information of the first base station is transmitted simultaneously with a beacon frame or as part of the beacon frame (see “The AP may provide a schedule through a beacon, short beacon, a resource allocation frame, etc., to provide a schedule and channel assignment for the STAs so that the STAs may conduct UL and DL transmissions with the AP” recited in paragraph [0097]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of r Kalhan, Yasukawa, Adachi and Park using features, as taught by Wang, in order to provide a schedule and channel assignment for the STAs so that the STAs may conduct UL and DL transmission with the access point/base station (see paragraph [0097] of Wang).

Claims 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan in views of Hahn (US 2010/0004002), Adachi and Park.
Kalhan discloses the following features.
Regarding claim 15, a wireless terminal subordinate (see SUE 202 in Fig. 2) of a first base station (see SSA base station 210 in Fig. 2), wherein the subordinate wireless terminals (see SUE 202 and 212 in Fig. 2) include the wireless terminal subordinate (see SUE 202 in Fig. 2) comprising:
circuitry configured to:
	transmit, to the first base station, a first frame that includes first schedule information associated with first scheduled communication of the second base station (see Fig. 2, wherein the SUE 202 transmits the scheduling information 204 in message208 to the SSA base station 210);
receive a second frame that includes second schedule information associated with the second scheduled communication of the first base station (see “Based on the scheduling information 204, the SSA base station 210 schedules communication resources to wireless communication devices (SUEs) 202, 212 receiving wireless service from the SSA base station 210” recited in paragraph [0019], wherein the resource allocation is sent to the UEs as shown in step 1114 of Fig. 11), wherein
the second schedule information is determined based on information held by the first base station and the first schedule information associated with the second base station (Fig. 11, wherein the SSA base station determines scheduling of communication resources (step 1110) based on the received measurement report (step 1102), which is held by the SSA base station, and the received LSA scheduling resource information (step 1108; also shown as scheduling information 204 from the LSA base station 206 in Fig. 2 that is sent to the SSA base station in message 208)), 
the information held by the first base station comprises at least one of an attribute of the subordinate wireless terminals, a buffer state of the subordinate wireless terminals, a communication resource state of the subordinate wireless terminals, or a communication result of the subordinate wireless terminals (see “the measurement reports are received from the SUEs. In accordance with known techniques, each SUE measures the RSRP and/or RSPQ of neighboring cells which includes measuring the reference signals of the LSA base station” recited in paragraph [0067], wherein the measured RSRP/RSPQ may be considered as an attribute of the SUE, a communication resource state of the SUE or a communication result of the SUE).
Regarding claim 17, wherein the first frame has a configuration and contents partly or fully same as those of a different wireless terminal connected to the first base station (see “Also, for the example, the request for resources includes an indication that the request is for LSA resource information. In this way, the SSA base station may selectively deny requests where, for example, the LSA resource information has already been received from another RSUE. In some implementations, the RSUE may only provide an indication that LSA resource information is available and the SSA base station assigns uplink resources for transmission of the information and instructs the RSUE to transmit the information if desired. Other techniques for managing the transmission of the LSA resource information may be used in some circumstances” recited in paragraph [0026], wherein the LSA resource information is received from multiple RSUEs and is selectively denied as the information has already been received, the content must therefore be at least partly the same).
Regarding claim 18, wherein transmit, after information relating to holding of the first schedule information of the second base station is transmitted to the first base station, the first schedule information of the second base station to the first base station (see “the RSUE requests uplink resources for transmission of the resource information 208 and the SSA base station assigns Physical Uplink Shared Channel (PUSCH) resources for transmission of the information” recited in paragraph [0026], wherein the requests of uplink resource for transmission of the resource information 208 is considered as information relating to holding of schedule information).
Regarding claim 19, transmit, after information relating to holding of the first schedule information of the second base station is received from the first base station, the first schedule information of the second base station to the first base station (see “the RSUE requests uplink resources for transmission of the resource information 208 and the SSA base station assigns Physical Uplink Shared Channel (PUSCH) resources for transmission of the information” recited in paragraph [0026], wherein the requests of uplink resource for transmission of the resource information 208 is considered as information relating to holding of schedule information).
Regarding claim 20, transmit, after information relating to a transmission request for the first schedule information of the second base station is received from the first base station, the first schedule information of the second base station to the first base station (see Fig. 4, wherein the message 418 sent by the SSA base station may be considered as a transmission request for the schedule information of the LSA base station 206 received in step 422).
Kalhan does not disclose the following features: regarding claim 15, receive mapping information from the first base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, of the subordinate wireless terminals, connected to the first base station; transmit the mapping information to a second base station to which the first base station is not connected; wherein the second schedule information includes information associated with a transmission schedule of a trigger frame, and the second scheduled communication of the first base station is based on the trigger frame; receive the trigger frame from the first base station after expiry of a random waiting time set by the first base station, wherein the random waiting time is based on a collision avoidance mechanism.
Hahn discloses the following features.
Regarding claim 15, receive mapping information from the first base station, wherein the mapping information associates identifiers of subordinate wireless terminals of the first base station to restrictive identifiers of terminals, of the subordinate wireless terminals, connected to the first base station; transmit the mapping information to a second base station to which the first base station is not connected (see step S703 in Fig. 7 and paragraph [0134]-[0135], wherein a paging controller transmits the mapping of paging identifiers and MAC address of the serviced mobile stations to a target base station; Fig. 3 shows that the paging controller may be the serving base station of the mobile stations; and see Kalhan Fig. 2, wherein the RSUE 202 is used as a relay between the LSA base station 206 and SSA base station 210 such that it would have been obvious to transmit the mapping information from the SSA base station 210 to the LSA base station 206 via the RSUE 202).
Adachi discloses the following features.
Regarding claims 15, wherein the second schedule information includes information associated with a transmission schedule of a trigger frame, and the second scheduled communication of the first base station is based on the trigger frame (see “As an operation of the base station, a time interval until the next trigger frame for random access (TF-R) is transmitted is notified as target transmission time, for example, by means of the beacon frame” recited in paragraph [0242], wherein the trigger frame triggers the scheduled random access communication).
Park discloses the following features.
Regarding claims 15, receive the trigger frame from the first base station after expiry of a random waiting time set by the first base station, wherein the random waiting time is based on a collision avoidance mechanism (see “An access point (AP) of FIG. 15 may acquire a transmission opportunity through a backoff operation. If it is confirmed by the access point (AP) that a channel is idle during a PCF inter-frame space (PIFS), the AP of FIG. 15 may perform downlink (hereinafter referred to as ‘DL’) transmission of a trigger frame to a plurality of STAs” recited in paragraph [0171] and Fig. 15).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Kalhan using features, as taught by Hahn, Adachi and Park, in order to allow a target base station to identify the mobile station (see paragraph [0135] of Hahn); in order to notify the timing of the next trigger frame (see paragraph [0242] of Adachi); and in order to prevent collisions when a plurality of STAs attempt to transmit simultaneously (see paragraph [0131] of Park).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473